Citation Nr: 0908685	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1968.

This matter comes on appeal before the Board of Veterans' 
Appeal (Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for 
bilateral hearing loss.

The RO initially made denied service connection for bilateral 
hearing loss in a January 2006 rating decision.  The Board 
has accepted the Veteran's VA Form 21-526 as a timely notice 
of disagreement with that determination.  After the Veteran 
submitted additional evidence in support of his claim, the RO 
issued the November 2006 rating decision continuing the 
denial of service connection.


FINDING OF FACT

The Veteran's hearing loss is not shown to be etiologically 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial January 2006 unfavorable decision on the claim by the 
agency of original jurisdiction (AOJ).  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in July 2006 that fully addressed all 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence and/or 
information in her or his possession to the AOJ.  The letter 
also informed the Veteran of the criteria for establishing a 
disability rating and effective date.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
rating decision issued in November 2006 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Veteran's service treatment records, VA treatment 
records, VA examination report and buddy statements have been 
associated with the claims file.  VA has provided the Veteran 
with opportunity to submit evidence and arguments in support 
of his claim.  The Veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the Veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the Veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

The Veteran's service treatment records include audiological 
evaluations.  The Board notes that prior to November 1967, 
audiometric results in service department records were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left in each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

On the Veteran's April 1965 enlistment audiological 
examination, puretone thresholds in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
NR
5 (10)
LEFT
5 (20)
5 (15)
15 (25)
NR
5 (10)

On the Veteran's November 1968 separation audiological 
examination, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0

Service treatment records do not reflect any problems, 
complaints, or diagnoses related to bilateral hearing loss.  
There were no other complaints relating to the ears in 
service, and no complaints were noted at the time of 
separation.  The Veteran denied having any hearing loss 
during his November 1968 separation examination.

A VA examination was conducted in October 2005.  Puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
60
65
LEFT
20
50
50
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.

During the October 2005 VA examination, the Veteran reported 
having bilateral hearing loss since the early 1970's.  He 
stated that during service he was exposed to small arms and 
artillery fire during basic training.  He was also at a 
message center for seven months, during which time he was 
exposed to generator noise and occasional incoming mortars.  
He also reported exposure to helicopter noise and aircraft 
noise while being transported to and from Vietnam.  He 
further stated that at no time did he use ear protection.  
Prior to service, the Veteran stated that he grew up on a 
farm and was exposed to cattle noise and farm equipment, for 
which he did not wear ear protection.  After service, the 
Veteran reported noise exposure from working in silo 
construction for 25 years, including working with rubber 
hammers, metal, and an electric motor, for which he did not 
wear ear protection.  He also worked as a carpenter for five 
years.  He was exposed to noise from power tools and wore ear 
protection.  He also reported that he used a lawn mower, 
chain saw, and motorcycle.  He wore ear protection for these 
devices.

The VA audiologist stated that the Veteran presents with 
moderate to moderately severe mixed hearing loss in the right 
ear from 500 to 4000 Hz and a mild to moderately severe 
sensorineural hearing loss from 500 to 4000 Hz in the left 
ear.  The examiner stated that in his opinion, the Veteran's 
hearing loss was not caused by or due to his noise exposure 
while he was in the military, based on the verbal history 
relayed by the Veteran as well as the Veteran's separation 
examination.

The Veteran also submitted lay statements in support of his 
claim.  Both statements, one submitted by A.F. and the other 
submitted by F.K., state that the Veteran has had difficulty 
with his hearing.

VA treatment records associated with the claims file contain 
no entries with respect to hearing loss.

The Veteran's representative contends that the October 2005 
VA examination is inadequate because the resulting opinion 
includes a statement referencing the Veteran's normal 
audiological examinations at the time of his separation.  The 
Board notes that in addition to referencing these audiometry 
results, the examiner also based her opinion on the verbal 
history relayed by the Veteran.  The examiner also reviewed 
the claims file and performed a puretone threshold 
audiological examination.  The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  
Therefore, the Board finds the October 2005 VA examination to 
be adequate.

The Veteran has current hearing loss under 38 C.F.R. § 3.385, 
based on the results of the October 2005 puretone audiometry 
test and the Maryland CNC test.  Bilateral hearing loss, 
however, was not incurred in service, and sensorineural 
hearing loss did not manifest within one year of separation 
from service.  Although the Veteran's April 1965 enlistment 
examination showed some hearing loss in the left ear per 
Hensley, supra, there is no indication of hearing loss 
disability during service or at the time of the Veteran's 
November 1968 separation examination.  There is no chronicity 
of symptomatology shown by medical evidence to exist for many 
years after service.  Finally, there is no competent medical 
evidence which links any current hearing loss disability to 
service.  As such, the Board finds that service connection 
for bilateral hearing loss is not warranted.

In making this determination, the Board has considered the 
Veteran's own statements as well as his lay statements in 
support of his claim.  The Board acknowledges the Veteran's 
belief that he has current bilateral hearing loss which is 
related to service; however, where the determinative issue is 
one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  In the present case, there is simply no 
competent evidence which relates a current hearing loss 
disability to service.

C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


